Citation Nr: 1029812	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder(s).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the Veteran's January 2007 claims 
for entitlement to service connection for a bilateral foot 
disorder, and for an acquired psychiatric disorder, to include 
PTSD.  The claims file was subsequently transferred to Hartford, 
Connecticut.

In April 2009, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  In April 2010, the Veteran testified at 
a hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  Copies of these transcripts are 
associated with the record.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral foot disorder(s) are not shown by 
competent evidence to be related to his military service or to 
any incident therein.



CONCLUSION OF LAW

A bilateral foot disorder(s) was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A January 2007 letter, provided to the Veteran before the August 
2007 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his claims, what VA would do and had done, 
and what evidence he should provide.  The letter also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims.

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran was 
provided with such notice in January 2007, prior to the issuance 
of the August 2007 rating decision.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records and VA treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis: Service Connection for a Bilateral Foot Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his January 2007 claim that "I was 
issued boots in the military [that] were too small and created 
severe problems with my feet that I still have to this day.  I 
have been constantly treated at the VAMC."  The Veteran has 
explained that he did not serve in combat.  See October 2007 VA 
treatment record.

The Veteran's service treatment records show that he indicated at 
his October 1973 enlistment examination that he had had foot 
trouble.  He reported to the clinician that he had had surgery on 
an ingrown toenail on his right foot at age 12.  The Veteran's 
feet were found to be normal on clinical evaluation at 
enlistment.  The Veteran's service treatment records do not 
reveal complaints of or treatment for foot disorders during 
service.  At his October 1974 separation examination, the Veteran 
checked a box to indicate that he did not have, and had never 
had, foot trouble.  The Veteran's feet were found to be normal on 
clinical evaluation at separation.

A VA radiologist administered x-rays of the Veteran's feet in 
April 2005, and found no radiographic abnormality of the bones, 
joints, or soft tissue bilaterally.  He opined that the Veteran 
had normal feet.

In May 2005, the Veteran told a VA clinician that he has had 
ongoing foot pain since he was given boots that were one size too 
small for him in boot camp.  The Veteran also stated that he has 
had pain on the bottom of his feet since the 1990s.  He noted 
that he has had many jobs which required him to stand on his feet 
for long periods of time.  The VA clinician diagnosed the Veteran 
with hallux valgus deformities (abnormal angulation of the big 
toe), and a pre-dislocation of the second metatarsal (toe bone) 
bilaterally.

A VA clinician in October 2005 diagnosed the Veteran with 
bilateral tendinitis in his Achilles tendons, and also with 
bilateral hallux limitus (limitation of motion of the big toes 
when the feet are in a weightbearing position).  He noted that 
the Veteran denied any injuries to the affected areas, and 
reported playing basketball daily.  The clinician further found 
that the Veteran was neurovascularly intact.

The Veteran returned for treatment in June 2006, complaining of 
pain in his big toe joints bilaterally.  The VA clinician 
diagnosed the Veteran with a Hallux Abducto Valgus (an abnormal 
inward angulation of the big toe commonly associated with bunion 
anomalies; HAV) deformity in his right foot, and with a resolving 
heel spur.

A VA podiatrist administered new x-rays of the Veteran's feet in 
September 2007, and found degenerative joint disease (DJD) 
changes of the right first metatarsal phalangeal (MP) joint with 
narrow joint space, and probable bilateral bunions.  There were 
no fractures, dislocations, or vascular calcifications.  The 
podiatrist diagnosed the Veteran with plantar fasciitis 
(inflammation of the tissue on the bottom of the foot).

In February 2008, a VA radiologist administered a magnetic 
resonance imaging (MRI) of the Veteran's right foot.  He 
diagnosed the Veteran with advanced degenerative changes to the 
first metatarsal-phalangeal joint, noted that the marrow edema 
extends into the distal first metatarsal shaft, and opined that 
it was "possibly stress related."  He also diagnosed the 
Veteran with minor degenerative changes to the second 
metatarsophalangeal joint.  Also that month, a VA podiatrist 
diagnosed the Veteran with onychocryptosis (ingrown toenail) of 
the hallux (big toe) of the left foot.

A VA podiatrist in March 2008 diagnosed the Veteran with a pes 
planus (flat foot) type, bunions, hammer toes, splay feet, and 
DJD.

In September 2008, another VA podiatrist found that the Veteran 
had onychomycosis (a fungal infection of the nail) and incurvated 
left hallux nails with incurvated lesser digits 3 and 4.  She 
noted that the Veteran's plantar fasciitis had resolved.

At his April 2009 hearing before a DRO, the Veteran again 
reported that, during basic training, he was issued boots that 
were a size too small, which caused blisters and pain in his 
feet.  Id. at p. 1.  He noted that he was not given better-
fitting boots because he "was in a fast track basic training and 
they didn't stop to reissue me any kind of equipment."  Id.  The 
Veteran reported that he "can't recall [whether] I was treated 
[for foot disorders during service]...but, I just kind of toughed 
it up through basic.  And...I don't remember going to sick call for 
my feet."  Id. at p. 2.  He stated that he first sought 
treatment for his feet in the early 1980s "when I finally got 
insurance," and was diagnosed with fasciitis and treated with 
hydrocodone shots.  Id.  The Veteran reported that he is 
currently receiving treatment for his feet from VA physicians.  
Id.  When asked whether a doctor had related his current foot 
problems to his military service, the Veteran responded in the 
negative and added that when "I tell [that to] somebody...they 
kind of laugh."  Id. at pp. 2-3.

At his April 2010 Board hearing, the Veteran reiterated that he 
had been "issued a boot that was a size smaller than my foot and 
I complained about it but I was told [that] I was in accelerated 
boot camp so...I'd just have to deal with it."  Id. at p. 2.  He 
further stated that "from then I...[have] had a lot of foot pain 
and problems especially in my right foot but [in] both feet.  I 
suffer from pain on both feet now and I've had medical treatment 
for fasciitis and cortisone shots in my feet since then....I [have] 
a lot of chronic pain and problems with my feet.  I believe that 
wearing a boot size, shoe size one size smaller [than needed] 
contributed to that."  Id. at pp. 2-3.  The Veteran also stated 
that he was first treated for his foot problems after service in 
the early 1980s, when he first obtained insurance.  Id. at p. 4.  
He noted that when he told his treating physician about his 
belief that his foot disabilities result from having worn boots 
that were too small in service, the physician "kind of laughed, 
he laughed about it....when I mentioned the boots."  Id.  The 
Veteran noted that he has continued to experience symptoms 
relating to his feet, including ingrown toenails and arthritis 
resulting from his painful irregular gait, since his separation 
from service.  Id. at pp. 4-5.

Additional VA records show that a VA podiatrist in June 2009 
diagnosed the Veteran with ingrown 3rd and 4th toenails on his 
right foot, and with hammer toes on the 4th and 5th toes 
bilaterally.  She again noted that the Veteran's plantar 
fasciitis had resolved.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians are so qualified, their 
medical findings constitute competent medical evidence.

The Veteran is competent to observe that he has experienced foot 
pain and ingrown toenails since his time in service.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" 
is evidence provided by a person who has personal knowledge 
derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's statements 
that he has experienced foot pain and ingrown toenails since his 
time in service is outweighed by the evidence of record to the 
contrary.  Specifically, the Veteran indicated in his October 
1974 separation examination that he did not have, and had not 
had, foot problems.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that contemporaneous evidence has greater probative 
value than subsequently reported history).  The Veteran's 
contemporaneous statement correlates with the October 1974 
separation examination clinician's finding that his feet were 
clinically normal.

The Board also ascribes greater probative weight to the in-
service clinician's finding of clinical normalcy than to the 
Veteran's lay opinion that his current bilateral foot disorder(s) 
is attributable to service, because the in-service clinician's 
determination is based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, a VA medical examination is unwarranted because the 
information and evidence of record does not establish that the 
Veteran suffered an event, injury, or disease in service, or 
within the applicable presumptive period.  Although the Veteran 
alleges that the boots with which he was provided in service were 
too small, his contention that these boots caused an event, 
injury, or disease is outweighed by the more probative evidence 
of record.  No complaints, diagnoses, or treatment for foot 
disorders during service appears in his service treatment 
records.  Moreover, the Veteran's feet were found to be normal on 
clinical evaluation at separation in October 1974.  Furthermore, 
there is no diagnosis of arthritis of the feet within one year of 
separation from service.  38 C.F.R. §§ 3.159(c)(4), 3.307, 3.309.  
Even if the Veteran believed that his boots were one size too 
small, and even if he was unable to obtain a larger pair during 
basic training, the evidence of record does not support his 
allegation that they caused an event, injury, or disease in 
service, or during the applicable presumptive period.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because he was not diagnosed with a 
chronic foot disease during service.  Additionally, service 
connection cannot be granted on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the Veteran did not have a foot disorder in 
service, or within the applicable presumptive period.  Moreover, 
the first available post-service x-rays of the Veteran's feet, 
dated April 2005, led a VA radiologist to conclude that there was 
no radiographic abnormality of the bones, joints, or soft tissue 
bilaterally, and that the Veteran had normal feet at that time.  
38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's bilateral foot disorder(s); it 
follows that the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is 
denied.


ORDER

Service connection for a bilateral foot disorder(s) is denied.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  VA's duty to assist 
includes a duty to provide notice, and to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Board notes that the Court has broadened VA's duty to notify 
in cases involving a claimed personal assault stressor in a PTSD 
claim.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court 
held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of 
notification on VA in claims for service connection for PTSD 
based on in-service personal assault.  The Court stated that 
first, the RO must inform the claimant that he may submit 
alternative forms of evidence, that is, evidence other than 
service records, to corroborate the account of an in-service 
assault, and suggest potential sources for such evidence.  The 
Court further stated that a claimant should also be notified 
that, alternatively, evidence of behavioral changes following the 
alleged in-service assault may constitute "credible supporting 
evidence of the stressor" under 38 C.F.R. § 3.304(f)(3).  
Second, VA must assist the claimant in the submission of 
alternative sources of evidence, by providing additional time for 
the claimant to submit such evidence after receipt of the 
personal-assault letter and, where appropriate, by obtaining 
evidence on the claimant's behalf.  Id. at 335.

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Because personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations, it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years after 
the trauma.  Thus, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton v. 
West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.  

The Court has interpreted a claim for PTSD as one involving a 
personal assault stressor for which the provisions of 
38 C.F.R. § 3.304(f)(3) are applicable.  See, e.g., 
Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged 
that his sergeant kicked her down a set of stairs).  Moreover, 
VA, itself, has defined personal assault very broadly to include 
an event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart 
iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, 
part 17(a), (c) (Dec. 13, 2005).

In this regard, the Veteran essentially contends in multiple 
statements, including his March 2008 substantive appeal, his 
April 2009 DRO hearing, and his April 2010 Board hearing, that he 
was subjected to personal assaults in service.  Specifically, the 
Veteran alleges that he: was harassed by his sergeant, including 
with threats of rape and death; witnessed a fellow inmate in the 
stockade being beaten by other inmates with a metal bar while 
being powerless to stop the assault; had to fend off sexual 
assaults during incarceration; was threatened by guards with the 
prospect of being raped at Leavenworth; and was beaten and 
dragged by guards to solitary confinement.

The Veteran made similar allegations to his treating VA 
clinicians in October 2006, October 2007, January 2008, July 
2008, March 2009, and May 2009.

Separately, the Veteran told a VA clinician in October 2007 that 
fellow servicemen who were returning from Vietnam threatened to 
perform violent acts on him that would lead his remains to 
resemble pictures that they had taken of Vietnamese fatalities.

The Veteran has multiple diagnoses of PTSD from VA clinicians, 
including from October 2007, January 2008, February 2008, July 
2008, September 2008, and March 2009.

As complicating factors, the Veteran, in discussions with 
treating VA clinicians, has also attributed his psychiatric 
disorder(s) to the loss of his father in a motor vehicle 
accident, and his own subsequent motor vehicle accident (see 
records dated January 2006, May 2006, July 2006, and October 
2006); the death of his mother (see records dated October 2006 
and February 2008); and his divorce (see records dated June 2006 
and October 2007).  Additionally, in his October 1974 separation 
report, the Veteran checked boxes indicating that he did not 
have, and had never had, frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort; likewise, a 
clinician found the Veteran to be psychiatrically normal on 
clinical evaluation at his October 1974 separation examination.

On remand, the Veteran should be provided with a specific VCAA 
notice letter necessary for PTSD cases based on in-service 
personal assault or harassment, in accordance with Gallegos, 
supra.

On remand, the Veteran should be scheduled for an examination, by 
a psychiatrist, to determine the nature, extent, and etiology of 
his psychiatric disorders, if any.  Additionally, the AOJ should 
consider the Veteran's claim as encompassing all psychiatric 
disorders with which the Veteran has been diagnosed, pursuant to 
the decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009) (holding that the scope of a mental health disability 
claim includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
compliant with 38 C.F.R. § 3.304(f), as 
required for PTSD claims based on in-service 
personal assault or harassment.  See also 
Gallegos v. Peake, No.  22 Vet. App. 329, 335 
(2008); Bradford v. Nicholson, 20 Vet. App. 
200 (2006).  In particular, the notice must 
advise the Veteran that evidence from sources 
other than the Veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the in-
service stressor.  Then allow the Veteran the 
opportunity to furnish this type of evidence 
or advise VA of potential sources of such 
evidence.

2.  Following completion of the above 
development, schedule the Veteran for a VA 
psychiatric examination by an appropriate 
specialist, to determine the nature, extent, 
and etiology of his psychiatric disorders, if 
any.

a.  The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  In addition to 
reviewing the claims file, the examiner 
should read the description of the Veteran's 
contentions at pp. 13-14 of this remand.

b.  All indicated tests and studies should be 
undertaken.  For each psychiatric disorder 
that the Veteran has now, and for each 
psychiatric disorder with which the Veteran 
has been diagnosed during the pendency of the 
claim (i.e., since January 2007), the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that it 
was caused or aggravated by his time in 
service.

c.  In his report, the examiner should 
provide specific reasons for why he does or 
does not find the Veteran's allegations of 
in-service stressors to be credible.

d.  Rationale for opinions expressed should 
be given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot express 
an opinion in either the affirmative or the 
negative.

3.  After completion of the above, 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD and any 
other mental health disability that could 
reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, 
and the other information of record.  
Clemons, 23 Vet. App. 1, 5 (2009).  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


